Citation Nr: 0915759	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-05 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for loss of vision in 
the right eye, claimed as a residual of trauma to the right 
side of the face.

2.  Entitlement to service connection for a right knee 
disorder.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO) in May 2003 and June 2005.  In its May 2003 
decision, the RO denied entitlement to service connection for 
a right eye condition.  It its June 2005 decision, the RO 
denied entitlement to service connection for a right knee 
disability.

The Veteran underwent a Video Conference hearing with the 
undersigned Acting Veterans Law Judge in August 2007.

By a March 2008 decision and remand, the Board remanded the 
issues on appeal to the VA Appeals Management Center in 
Washington, DC, for further development.  The requested 
development has been accomplished and the claims file has 
been returned to the Board for further consideration of the 
issues on appeal.

Matters not on appeal

By its March 2008 decision, the Board (1) denied entitlement 
to an initial evaluation in excess of 10 percent for a scar 
under the right eye, claimed as a residual of trauma to the 
right side of the face; (2) granted an initial compensable 10 
percent evaluation for headaches, claimed as a residual of 
trauma to the right side of the face; (3) denied entitlement 
to service connection for sinusitis as a residual of facial 
injury; and (4) found that new and material evidence had not 
been received to reopen a claim of service connection for a 
right hip disorder.  Those issues are no longer in appellate 
status.  Therefore, they will be discussed no further herein.


Matter referred to the RO

In a July 2008 statement, the Veteran has raised a new claim 
of increased rating for his service-connected headaches, 
currently evaluated as 10 percent disabling.  This new claim 
has not been further developed.  It is therefore referred to 
the RO for such additional action as may be appropriate.


FINDINGS OF FACT

1.  The Veteran does not have loss of vision in the right eye 
that can be attributed to disease or injury in service.

2.  The competent and probative evidence of record shows that 
the Veteran does not have a right knee disorder that is 
related to his military service.

CONCLUSIONS OF LAW

1.  A disease or injury resulting in loss of vision in the 
Veteran's right eye was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 4.9 (2008).

2.  A right knee disorder was not incurred in or aggravated 
by military service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for right eye vision 
disability as a residual of trauma to the right side of the 
face.  The Veteran also seeks service connection for a right 
knee disorder.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.

Stegall considerations

As noted in the introduction above, the Veteran's service 
connection claims were the subject of a March 2008 Board 
remand.  At that time, the Board directed the RO to take 
specific actions to aid in the development of the Veteran's 
claims of service connection for right eye vision problems 
and for a right knee disorder.  In particular, a VCAA notice 
was to be sent to the Veteran.  He was to be specifically 
requested to provide a release to obtain treatment records 
relating to his right eye from Coral Reef Medical Center.  
The remand instructions also required that the Veteran be 
provided a VA examination to determine the nature and 
etiology of his claimed right knee disorder.  After the 
requested development was completed, the Veteran's claims of 
service connection were to be readjudicated.  If the 
determination of one or both of the claims remained adverse 
to the Veteran, the Agency of Original Jurisdiction was to 
furnish a supplemental statement of the case to the Veteran 
and his representative and allow an opportunity to respond.

A VCAA notice letter was sent to the Veteran during April 
2008 which specifically requested that he provide a release 
on VA Form 21-4121in order to obtain treatment records from 
Coral Reef Medical Center.  [It does not appear that the 
Veteran provided the requested release.  At the August 2007 
hearing, he testified that he had attempted to obtain these 
records, but that the organization had a new name and 
administrator.  This may explain why the Veteran provided no 
release form, as requested.  Therefore, records from Coral 
Reef Medical Center were not obtained and associated with the 
claims file.]  The Veteran was provided a VA examination of 
his right knee during July 2008.  His service connection 
claims were then readjudicated in an October 2008 
supplemental statement of the case.

Thus, the Board has determined that all of the additional 
development specified in the March 2008 remand has been 
completed.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the service connection issues on 
appeal.  The Veteran was sent a VCAA notice letter during 
July 2004, after the RO's May 2003 adverse decision, in 
connection with his initial claim of service connection for a 
right eye disorder.  He was sent two other VCAA notice 
letters in connection with initial claim of service 
connection for a right knee disorder during February 2005 and 
March 2005, prior to the RO's June 2005 adverse decision.  
Pursuant to the Board's March 2008 remand of both issues, the 
Veteran was sent an additional VCAA notice letter relating to 
these two issues during April 2008.

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced 
letters.  Specifically, the Veteran was advised in the 
letters that VA is responsible for obtaining records from any 
Federal agency, to include medical records and employment 
records.  

With respect to private treatment records, the above 
referenced letters informed the Veteran that VA would make 
reasonable efforts to obtain relevant private records.  
Copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, were included with the letters, and the 
Veteran was asked to complete this release for each private 
healthcare provider so that VA could obtain these records on 
his behalf.  

The July 2004 VCAA letter further emphasized: "you must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we will notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in original].  The 
February 2005, March 2005 and April 2008 VCAA letters 
contained similar requests for "evidence" [instead of 
"records"].

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision with regard to the service connection claims on 
appeal in an April 2006 letter and the April 2008 letter, 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the Veteran's claims of service 
connection, some of the required notice was not provided to 
the Veteran until after the RO entered its May 2003 decision 
on his claim of service connection for a right eye disorder, 
and its June 2005 decision on his claim of service connection 
for a right knee injury. 

Although some of the required notice was not sent prior to 
the initial adjudication of the Veteran's claims, this was 
not prejudicial to the Veteran since he was subsequently 
provided adequate notice.  The claims were readjudicated and 
a supplemental statement of the case (SSOC) was provided in 
October 2008, after the Veteran received compliant VCAA 
notice.  If there is VCAA deficiency, i.e., VCAA error, this 
error is presumed prejudicial to the claimant.  VA may rebut 
this presumption by establishing that the error was not 
prejudicial.  See Simmons v. Nicholson, No. 2006-7092 (Fed. 
Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 2006-
7001 (Fed. Cir. May. 16, 2007).  In this case, the claimant 
was allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though some of the 
required VCAA notice came after the initial adjudication, 
there is no prejudice to the Veteran.  See Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).  
The Veteran has been afforded ample opportunity to respond to 
the notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  He 
has demonstrated his knowledge of the VCAA notice by his 
having submitted additional evidence, including supportive 
lay statements, as recently as July 2008.  As the purpose of 
the notice requirement has been satisfied, no further 
corrective action is necessary.  

Accordingly, the Veteran has received proper VCAA notice, 
including notice as to disability rating and effective date 
pursuant to the Court's Dingess determination. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate the present claim being decided herein. 
The RO has obtained the Veteran's service treatment records, 
his VA treatment records, and private treatment reports for 
which he has either submitted a release, or provided himself.  
He has been provided several VA examinations, including a VA 
examination of his eyes during October 2004 and of his right 
knee during July 2008.  The reports of these examinations 
reflect that the examiners reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
appropriate physical examination and rendered appropriate 
diagnoses and opinions.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has presented additional evidence, including supportive lay 
statements, as recently as July 2008.  He has been ably 
represented by the Texas Veterans Commission.  As noted in 
the Introduction, he testified at a Video Conference hearing 
before the undersigned Acting Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal. 

1.  Entitlement to service connection for a right eye vision 
disability, claimed as a residual of trauma to the right side 
of the face.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first 
Hickson element, the current existence of a disability.  
Without it, service connection cannot be granted. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection].



Analysis

With respect to Hickson element (1), the medical evidence 
does not confirm that the Veteran currently has right vision 
loss that is a recognized disability for service connection 
purposes.  His claim fails on that basis.

The record shows that the Veteran was hit in the right side 
of his face with a baseball bat in 1984 during service.  He 
contends that he has lost vision in his right eye and has to 
wear prescription eyeglasses as a residual from this 
incident. 

The Veteran was provided a VA examination of his eyes during 
October 2004.  Inasmuch as that examination also dealt with 
complaints and symptoms related to other claimed disabilities 
of the right side of the Veteran's face, the Board's analysis 
below focuses on the examiner's observations and diagnoses as 
they relate to his visual acuity and any eye related disease.

At the October 2004 VA examination of his eyes, the Veteran 
complained of blurriness in his near vision and watering in 
his right eye when he stared at something.  He reported that 
he takes no medication for his eyes.  The examiner observed 
that the Veteran's discharge physical [in 1991] showed that 
he had 20/25 vision in his right eye, and 20/20 vision in his 
left eye.  She noted that the Veteran did not have any 
noticeable obstruction of the tear duct or overflow tearing 
in the right eye.  His lashes, conjunctiva, cornea, anterior 
chamber were within normal limits in the right eye.  The iris 
was within normal limits.  His right eye lens was observed to 
be clear.  The pupils in each eye were equal, round and 
reactive to light; there was no afferent pupillary defect.  
The extraocular muscles were full and there was no evidence 
of any diplopia.  His cup to disc ratio, macula, vessels, and 
periphery were observed to be within normal limits in both 
eyes.  His distant visual acuity without correction tested as 
20/80 in the right eye which pinholed to 20/40; it was 20/30 
in the left eye.  She diagnosed that the Veteran's vision is 
corrected to 20/20 in both eyes due to mild myopia.  She 
opined that the myopia was not service-related or aggravated 
by service. 

At the August 2007 hearing, the Veteran testified that his 
loss of vision in the right eye occurred gradually after the 
incident, and that his prior 20/20 vision deteriorated such 
as to require that he wear corrective eyeglasses.  He 
complained of redness in the right corner of his eye for 
which he occasionally uses prescription medication.  The 
Board notes that, although the October 2004 eye examination 
was conducted several years ago, the Veteran did not assert 
in his testimony that his vision had further deteriorated 
since that time.  Therefore, the Board determines that the 
October 2004 eye examination and diagnosis is sufficient for 
rendering its decision in this case.  See VAOPGCPREC 11-95 
(April 7, 1995).  There is no other comprehensive eye 
examination of record.  

The Board notes that impaired visual acuity, refractive error 
of the eyes, is not considered a disability for purposes of 
service connection.  For determination of entitlement to 
benefits, the law provides that refractive errors of the eyes 
are congenital or developmental defects and not disease or 
injury within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9 (2008).  Although VA regulations do 
not specifically define what constitutes a refractive error, 
myopia is noted as a type of refractive error in VA Manual 
M21-1MR, Part III, Subpart iv, Chapter 4, Section B, para. 
10(d).  Also see Dorland's Illustrated Medical Dictionary 
1215 (30th ed. 2003) (defining myopia as an "error of 
refraction.") 

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia and astigmatism, even if visual acuity 
decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to 
service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2008).

Thus, VA regulations specifically prohibit service connection 
for refractive errors of the eyes unless such defect was the 
subject of aggravation by a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90 
(July 18, 1990) (cited at 55 Fed. Reg. 45, 711) (Oct. 30, 
1990) (service connection may not be granted for defects of 
congenital, developmental, or familial origin, unless the 
defect was subject to a superimposed disease or injury).

In the present case, there is no diagnosis of aggravation by 
a superimposed disease or injury which created additional 
disability.  Although the evidence shows that the Veteran has 
some minimal vision loss in his right eye, it is corrected to 
20/20 visual acuity with prescription eyeglasses.  The 
Veteran has essentially contended that his need to wear 
corrective eyeglasses is due to the in-service injury to the 
right side of his face.  However, the most probative medical 
evidence indicates that is not the case here.  

The Veteran has continued to contend in his February 2005 
substantive appeal and in his August 2007 testimony that he 
needs to wear eyeglasses because of the prior in-service 
trauma to the right side of his face.  As recently as July 
2008, he presented a lay statement from a fellow soldier who 
merely confirmed that the Veteran was wearing eyeglasses 
during 1989.  However, there is no evidence of record showing 
that the Veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical diagnosis or opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2008).  
Consequently, the Veteran's own assertions in this regard 
have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
Veteran's loss of vision in his right eye cannot be 
attributable to a disease or injury that is traceable to 
active military service. 

2.  Entitlement to service connection for a right knee 
disorder.

Relevant law and regulations

The relevant law and regulations relating to service 
connection generally have been set forth above and will not 
be repeated herein.

Presumption of soundness/aggravation

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2008).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  The Court has held, however, that this 
presumption attaches only where there has been an entrance 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted 
that "[u]nder the language of [38 U.S.C. § 1111], VA's burden 
of showing that the condition was not aggravated by service 
is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2008).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2008).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease. Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Analysis

The Veteran has variously contended that he injured his right 
knee during service and that he injured the knee prior to 
entering service and re-injured the knee during service.  
However, at the August 2007 hearing he testified that he had 
injured his right knee playing football in college, and that 
he had had surgery for it.  Review of his June 1982 induction 
physical examination shows that the Veteran had undergone 
right knee lateral meniscectomy.  In his April 1991 
separation report of medical history, the Veteran stated that 
eleven years before he had had an operation on his right knee 
[in about 1980].  The May 1991 separation physical 
examination noted two surgical scars on the lateral right 
knee. 

It is clear that the statutory presumption of soundness on 
enlistment has in this case been rebutted by clear and 
unmistakable evidence, the pre-existing right knee condition 
having been noted on the Veteran's induction physical 
examination and by the Veteran's own testimony.  Therefore, 
the Board's analysis in the discussion that follows below 
will focus on the issue of whether or not the Veteran's right 
knee condition was aggravated during service beyond the 
natural progress of the disease.

As noted above, in order for service connection to be 
granted, three elements must be met: (1) current disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), a current disability, a 
January 2005 x-ray report showed mild degenerative changes in 
the Veteran's right knee.  The July 2008 VA examiner 
diagnosed right knee injury post surgical repair, pre-
service, with degenerative arthritis based on a current x-ray 
study.  Thus, the first element of the Hickson analysis has 
been satisfied.

Hickson element (2) requires evidence of in-service 
incurrence or aggravation of a disease or injury.  In this 
case the focus is on aggravation of a pre-existing injury to 
the right knee.

In this regard, at the August 2007 hearing, the Veteran 
testified that he had re-injured his right knee when he was 
at Air Assault School and he was doing a lot of air assault 
out of a helicopter.  Board review of the Veteran's service 
treatment records shows that in August 1990 he complained of 
pain and swelling in the right knee.  He was diagnosed with 
possible strain and given pain medication.  During October 
1990 the Veteran also complained of right knee pain.  He 
reported that he had twisted his knee when climbing out of a 
fox hole and slipped on a sandbag.  Again, he was diagnosed 
with possible strain and given pain medication.  [The Board 
notes there is no record of treatment in-service for right 
knee complaints due to having jumped from a helicopter.]  In 
his April 1991 separation report of medical history the 
Veteran denied having swollen or painful joints.  

At the August 2007 hearing, the Veteran testified that, 
although he had been obtaining VA treatment for his right 
knee, including VA provision of a knee brace, the cause of 
his complaints of right knee pain and swelling had not as yet 
been diagnosed.  Therefore, pursuant to the Board's March 
2008 remand, the Veteran was provided a VA examination of his 
right knee during July 2008.

At the July 2008 VA examination of his right knee, the 
Veteran reported that he had injured his knee during 1986 or 
1987 following a long road march and jumping out of a 
helicopter and landing the wrong way.  [The examiner only 
observed the same two in-service treatment reports noted 
above.]  The examiner diagnosed right knee injury post 
surgical repair, pre-service, with degenerative arthritis 
based on a current x-ray study.  The examiner's opinion was 
that the current right knee condition, degenerative 
arthritis, was less likely then not related to the Veteran's 
in-service right knee condition.  He reasoned that, although 
the Veteran was documented to have had swelling in the right 
knee, there was currently full range of motion with no 
limitation of movement.  This was suggestive of mild injury 
to the right knee which eventually healed.  He further opined 
that any aggravation of the pre-service injury during service 
was temporary with no permanent effect.  He reasoned that, 
considering the history of pre-service trauma, the normal 
course is the development of arthritic changes, which 
occurred more than 25 years after the initial injury [in 
1979].  He concluded that the military service less likely 
than not caused permanent effect from aggravation of the 
condition in the right knee.

The Board additionally observes in this connection that 
arthritis of the right knee was not initially diagnosed until 
a November 2004 VA treatment report.  During January 2005 a 
VA x-ray study confirmed mild degenerative changes of the 
right knee, and the Veteran was issued a right knee brace 
with hinges.  As the VA examiner noted, this is some 25 years 
after the initial pre-service injury to the right knee, and 
14 years after the Veteran left service in July 1991.  The 
Veteran did report to the July 2008 examiner that he had 
consulted a private physician concerning his right knee in 
1992.  However, the Board determines that the presumptive 
provisions of 38 C.F.R. § 3.309(a) are not for application in 
this case.  Accepting that the Veteran may have sought 
private treatment for his right knee complaints during the 
presumptive one year period, based on his treatment and 
diagnostic history up to November 2004 and January 2005, 
there is no suggestion that he was diagnosed with 
degenerative changes of his right knee at that time.  By his 
own testimony noted above, the Veteran himself does not 
appear to so contend.

Therefore, based on the foregoing documented history of two 
in-service treatment reports for the Veteran's right knee, 
and the July 2008 VA examiner's opinion, the Board concludes 
that Hickson element (2) as it relates to aggravation of the 
Veteran's pre-existing right knee injury post surgical repair 
has not been met.  The record clearly and unmistakably shows 
that there was no aggravation of the Veteran's pre-existing 
right knee condition beyond the normal course of arthritis 
that was not diagnosed for many years after the initial 
injury.  There are only two documented instances of treatment 
for the right knee during service; in his April 1991 
separation report of medical history the Veteran denied 
having swollen or painful joints; and there is a large gap of 
about 14 years with no documented record of complaint or 
treatment until he was initially diagnosed with arthritis of 
the right knee in November 2004.  The claim fails on that 
basis.

With additional reference to Hickson element (3), medical 
nexus, the record contains no medical opinion linking the 
Veteran's low back disability to his military service.  To 
the contrary, the July 2008 VA examiner opined that the 
current right knee condition, degenerative arthritis, was 
less likely then not related to the Veteran's in-service 
right knee condition. 

To the extent that the Veteran himself attempts to ascribe 
his current back disability to service, his opinion carries 
no probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board additionally observes that the Veteran and his 
representative have been accorded ample opportunity to 
present competent medical nexus evidence in support of his 
claim, most recently in the April 2008 VCAA letter.

In short, for the reasons expressed above the Board concludes 
that neither Hickson element (2), in-service injury that 
aggravated a pre-existing injury, and Hickson element (3), 
medical nexus, have been met with respect to the currently 
diagnosed right knee disability.  The Board accordingly finds 
that the preponderance of the evidence is against finding 
that the Veteran suffers from a right knee disorder that is 
related to his military service.  The appeal is accordingly 
denied.



ORDER

Service connection for loss of vision in the right eye, 
claimed as a residual of trauma to the right side of the face 
is denied.

Service connection for a right knee disorder is denied.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


